

117 HR 3855 IH: Accounting STEM Pursuit Act of 2021
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3855IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Ms. Stevens (for herself and Mrs. Spartz) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Student Support and Academic Enrichment Grant program to promote career awareness in accounting as part of a well-rounded STEM educational experience.1.Short titleThis Act may be cited as the Accounting STEM Pursuit Act of 2021.2.FindingsThe Congress finds as follows:(1)The accounting profession is working to ensure that it meets the needs of the public, businesses, governments, and not-for-profit organizations in a technology-driven marketplace.(2)Promoting diversity, equity, and inclusion within the accounting profession fosters a field that is reflective of the local, regional, and global communities it serves, and is better positioned to innovate around the complex issues facing organizations of all kinds and the evolving public interest.(3)Early exposure to the accounting profession through family, friends, and other community interactions, or relevant elementary and secondary course offerings, increases opportunity for students to recognize the limitless possibilities of a career in accounting, and therefore inspires that professional trajectory.(4)This Act seeks to build on existing financial literacy initiatives by establishing the significance of early course offerings in accounting education as drivers for improving career opportunity and diversity within this STEM profession.(5)There is a clear and logical integration between accounting and technology: as the profession continues to advance its use of technology to serve the public interest, accounting professionals, including CPAs, are technological leaders who manage and analyze big data, ensure data security, manage cybersecurity risk, and work alongside Information Technology professionals.3.Accounting as part of a well-rounded educational experienceSubpart 1 of part A of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7111 et seq.) is amended—(1)in section 4104(b)(3)(A)(i), by—(A)striking or at the end of subclause (VI);(B)redesignating subclause (VII) as subclause (VIII); and(C)inserting after subclause (VI) the following new subclause:(VII)accounting education, including accounting career awareness; or; and(2)in section 4107(a)(3), by—(A)striking or at the end of paragraph (I);(B)redesignating paragraph (J) as paragraph (K); and(C)inserting after paragraph (I) the following new paragraph:(J)activities to promote the development, implementation, and strengthening of programs to teach accounting, including increasing access to high-quality accounting courses for students through grade 12 who are members of groups underrepresented in accounting careers; or.